                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


LINDA BRADFORD, as Special,
Administrator of the Estate of DEVELT
BRADFORD, deceased, and LINDA
BRADFORD, Individually,

                             Plaintiffs,
                                                    No. 16 CV 1663
                    v.
                                                  Judge Thomas M. Durkin
CITY OF CHICAGO, a Municipal
Corporation, CHICAGO POLICE OFFICER
PHYLLIS GILL, CHICAGO POLICE OFFICER
JOHN OTTO, and DETENTION AIDE
DARRIN WEST,

                            Defendants.


                   MEMORANDUM OPINION AND ORDER

      Before the Court is the City of Chicago (the “City”), Chicago police officers

Phyllis Gill and John Otto, and detention aide Darrin West’s (Gill, Otto, and West

together, “the Individual Defendants,” and the City and the Individual Defendants

together, “Defendants”) joint motion to bifurcate plaintiff Linda Bradford’s

(“Plaintiff”) claim against the City under Monell v. Department of Social Services of

the City of New York, 436 U.S. 658 (1987), stay Monell discovery, and enter the City’s

limited consent to liability for compensatory damages. R. 175. For the following

reasons, that motion is granted in part and denied in part.
                                    Background 1

      This case involves the suicide of Develt Bradford (“Bradford”) while in the City

of Chicago’s custody. Bradford was arrested by Chicago police officers and taken to a

Chicago police station on November 15, 2011. R. 44 ¶¶ 9, 10, 12. The next evening,

Bradford was informed that he was being charged with first degree murder and

robbery. Id. ¶ 42. According to the allegations in the operative complaint, he was

placed in a cell in lockup at approximately 9:00 p.m. that night by the Individual

Defendants and other Chicago police officers who are not party to this suit. Id. ¶¶ 13-

14. Bradford’s cell was out of sight and sound of the booking area where lockup

personnel sat, and contained cameras that when operative transmitted live video

footage to the front of the lockup to prevent inmate harm. Id. ¶¶ 15-18, 44-45. But

the cameras were not functioning and hadn’t been operable for a period of years—a

fact of which Defendants were aware. Id. ¶¶ 14, 23-26, 45. Later that same evening,

Bradford learned that his bond hearing would not take place within the customary

48 hours of his arrest. Id. ¶ 20. A few hours later, Bradford was found dead, hanging

from his neck, suspended by a pair of pants in his cell. Id. ¶¶ 21-22.

      Plaintiff initially filed this action in Illinois state court in December 2011 as

administrator for the estate of Bradford, her late husband. The court permitted

several iterations of her complaint, in each case alleging only state law claims. But

after completing discovery, Plaintiff filed a Fifth Amended Complaint alleging a




1Additional background facts are set forth in the Court’s May 15, 2017 opinion
denying the City’s motion to dismiss the Monell claim against it. R. 72.

                                           2
federal claim (against the Individual Defendants under 42 U.S.C. § 1983) for the first

time. R. 1. Defendants removed the action to this Court in January 2016. Id. At that

time, discovery was complete on the then-current allegations. Defendants moved for

summary judgment in August 2016. R. 22. Ultimately, however, the Court permitted

Plaintiff to amend her pleading once more in February 2017, this time to include a

Monell claim against the City. R. 43; R. 44. Accordingly, the Court denied the

summary judgment motion without prejudice. Id.

      In all, the Sixth Amended Complaint sets forth: (1) Illinois state law claims

against the Individual Defendants under the Wrongful Death Act, 740 ILCS 180/0.01,

et seq. (Count I) and the Survival Act, 755 ILCS 5/27-6, et seq. (Count II); (2)

respondeat superior and indemnification theories against the City (Counts V and VI,

respectively); (4) a Fourth Amendment Section 1983 claim against the Individual

Defendants 2 (Count III); and 5) a Monell claim against the City (Count IV). R. 44.

      In Count III, Plaintiff alleges that the Individual Defendants’ failure to

properly supervise Bradford after he received notice of his charges was objectively

unreasonable and posed a substantial risk of harm to Bradford’s health and safety in

violation of his Fourth Amendment rights. Id. ¶¶ 40-51. And in her Monell claim

(Count IV), Plaintiff alleges that the City’s ongoing failure to repair camera



2Claims related to conditions of confinement are governed by different constitutional
amendments depending on the individual’s status within the criminal justice system.
Where, as here, the individual is under arrest but has not yet received a judicial
determination of probable cause, the Fourth Amendment governs. See Lopez v. City
of Chi., 464 F.3d 711, 719 (7th Cir. 2006) (“the Fourth Amendment governs the period
of confinement between arrest without a warrant and the preliminary hearing at
which a determination of probable cause is made”) (internal quotations omitted).

                                          3
equipment installed to ensure inmate safety and systematic understaffing of city

lockups created constitutionally unreasonable conditions of confinement for inmates

at risk of suicide. Id. ¶¶ 53-56.

       The Court extended the fact discovery cutoff on the Monell claim to October 18,

2019, but has not yet set an expert discovery schedule. R. 174. On July 26, 2019,

Defendants jointly filed this motion to bifurcate Plaintiff’s Monell claim and to stay

Monell discovery. Included with their motion was a limited consent to the entry of

judgment against the City if the Court grants Defendants’ motion to bifurcate and

stay (“Limited Consent”). R. 175, Ex A. In it, the City consents to entry of judgment

against it for compensatory damages and reasonable attorneys fees “[w]ithout

admitting the Monell allegations” if any Individual Defendant is found “liable for a

violation of [Bradford’s] constitutional rights,” including on summary judgment. Id.

at 2. The Limited Consent further provides that the City also consents to the entry of

such a judgment if the Individual Defendants are absolved of liability because of

qualified immunity. Id. at 2-3.

       At the hearing on Defendants’ motion, the Court told the parties that the fact

discovery cut-off date would stand. However, the Court also informed the parties that

if it otherwise decided to grant Defendants’ motion to bifurcate and stay the Monell

claim, the Court would also stay expert discovery pending the resolution of the other

claims.




                                          4
                                       Standard

       “For convenience, to avoid prejudice, or to expedite and economize, the court

may order a separate trial of one or more separate issues [or] claims.” Fed. R. Civ. P.

42(b). Whether to bifurcate the trial of any issues or claims is within the Court’s

“considerable” discretion. Krocka v. City of Chi., 203 F.3d 507, 516 (7th Cir. 2000).

Indeed, the Court may “separate claims or issues for trial if the separation would

prevent prejudice to a party or promote judicial economy.” Chlopek v. Fed. Ins. Co.,

499 F.3d 692, 700 (7th Cir. 2007). “If one of these criteria is met, the district court

may order bifurcation as long as doing so will not prejudice the non-moving party or

violate the Seventh Amendment,” which guarantees a jury trial for civil cases in

federal court. Id. A district court also has wide discretion with respect to discovery

matters, and Federal Rule of Civil Procedure 26(d) allows a court to stay discovery on

Monell claims. Fed. R. Civ. P. 26(d); Carr v. City of N. Chi., 908 F. Supp. 2d 926, 927

(N.D. Ill. 2012).

       Motions to bifurcate Monell claims are frequently granted in this District

because such claims typically require a significant amount of work—including expert

discovery—that may ultimately be for naught because in “many if not most cases,

disposition of the individual claims will either legally or practically end the litigation.”

Medina v. City of Chi., 100 F. Supp. 2d 893, 895 (N.D. Ill. 2000). Indeed, a plaintiff’s

failure to prove that he suffered a constitutional injury at the hands of an individual

employee typically is fatal to his Monell claim against the municipality. Id. On the

other hand, if the plaintiff prevails on his constitutional claim against the municipal



                                            5
employee, he is “likely not to want or need to proceed any further,” id., because Illinois

law requires a “local public entity to pay . . . any tort judgment or settlement for

compensatory damages . . . for which it or an employee while acting within the scope

of his employment is liable.” 745 ILCS 10/9-102. In all cases, the Court evaluates a

motion to bifurcate on the facts before it, Saunders v. City of Chi., 146 F. Supp. 3d

957, 968 (N.D. Ill. 2015), and its decision will be overturned “only upon a clear

showing of abuse.” Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008).

                                       Analysis

      Defendants contend that: (1) a combined trial that includes the Monell claim

would prejudice both the City and the Individual Defendants; and (2) judicial

economy favors bifurcation and stay of Monell discovery because expert discovery

would be burdensome and costly, and may not be necessary due to the Limited

Consent. R. 175; R. 180. In response, Plaintiff argues that bifurcation is improper

because her Monell claim is not contingent upon the success of her Section 1983

claims against the Individual Defendants, and that Defendants’ arguments regarding

discovery burdens are moot because the Court ordered that Monell discovery proceed.

R. 179.

      At the outset, the Court notes that Plaintiff did not discuss the prejudicial

effect of a joint trial on Defendants. Nor did she address the impact of the Limited

Consent or acknowledge that it is the expert discovery to which Defendants

principally object (and which has yet to occur), not the fact discovery that the Court




                                            6
ordered the parties to finish. As explained below, each of these considerations inform

the result here.

I.    Unfair Prejudice

      Bifurcation may be proper solely because a joint trial would be prejudicial to

the moving party. See Awalt v. Marketti, 75 F. Supp. 3d 777 (N.D. Ill. 2014)

(bifurcating Monell claim “to avoid an undue risk of unfair prejudice” despite that

“the possibility of Monell liability will not be foreclosed if the jury finds there is no

individual liability”); see also Chlopek, 499 F.3d at 700 (bifurcation is appropriate

either to prevent prejudice or promote judicial economy) (emphasis added). Here,

Defendants contend that a combined trial that includes the Monell claim would

prejudice both the Individual Defendants and the City.

      Individual Defendants. Defendants argue that the “vast majority” of a joint

trial would concern “city officials, citizens, and conduct” spanning 6 years that is

“wholly unrelated” to the Individual Defendants’ conduct on the single day at issue

in the case against them. R. 175 at 11. As such, there is a “real danger” that such

evidence would “contaminate the mind of the finder of fact,” and result in “liability

by association alone.” Id. (quoting Ojeda-Beltran v. Lucio, 2008 WL 2782815, at *3

(N.D. Ill. July 16, 2008)). The Court agrees, and Plaintiff offers no retort. Indeed, the

possibility of similar evidence regarding non-parties has been found to warrant

bifurcation. See Veal v. Kachiroubas, 2014 WL 321708, at *6 (N.D. Ill. Jan. 29, 2014)

(“evidence . . . regarding [an] [entity]-wide policy, practice or custom involving

multiple improper [individual] actions poses a danger of undue prejudice to the



                                           7
[individuals] by creating the perception that the [entity] routinely acts improperly,

even if the [individuals] acted properly in this case.”); see also Tanner v. City of

Waukegan, 2011 WL 686867, at *9-10 (N.D. Ill. Feb. 16, 2011) (“If admitted as part

of his case against the City, such evidence could prejudice the individual defendants’

ability to distinguish their own actions from those of other non-party officers.”).

Further, to the extent that the evidence offered in any combined trial were to concern

other acts of the Individual Defendants themselves, that, too, is problematic. See

Awalt, 75 F. Supp. 3d at 780 (granting motion to bifurcate because evidence of other

acts was prejudicial to the individual defendants on the claims against them). And

such a result is likely here; indeed, West was named a defendant in another detainee

case arising from a suicide occurring three days after Bradford’s. See Woods v. City of

Chicago, et al., Case No. 16 C 1671 (N.D. Ill.), R. 23 (order denying motion for

judgment on the pleadings). 3 Accordingly, particularly here, where the trial of the

Monell claim will involve evidence of suicide and attempted suicide dating years prior

to the incident at issue, the risk of prejudice to the Individual Defendants in a single

consolidated trial is real.

         The City. Defendants argue that a joint trial would also prejudice the City in

this case because Plaintiff brings a respondeat superior claim against it and there can

be no respondeat superior liability under Monell. R. 175 at 12; see also Milestone v.

City of Monroe, Wis., 665 F.3d 774, 780 (7th Cir. 2011) (“There is no respondeat

superior liability under § 1983; the Supreme Court ‘distinguish[es] acts of the



3   The parties settled this case prior to trial.

                                               8
municipality from acts of employees of the municipality.’ ” (quoting Pembaur v. City

of Cincinnati, 475 U.S. 469, 479 (1986))). More specifically, Defendants contend that

a combined trial in which the jury is asked to weigh evidence of both individual

employee misconduct and City policy risks that “Monell would devolve into a

respondeat superior claim,” a risk “easily avoidable by bifurcating the Monell claim.”

R. 175 at 12. The Court finds this point compelling, and Plaintiff again fails to

respond. Accordingly, including the Monell claim in a single trial together with the

other claims in this suit risks the possibility of unfair prejudice to each Defendant,

and counsels in favor of bifurcation.

II.   Judicial Economy and Individual Defendant Liability as a Condition
      Precedent to the Monell Claim

      Plaintiff argues that bifurcation is improper here because her Monell claim

does not depend on the success of the claims against the Individual Defendants, and

thus “[t]he Monell trial is inescapable.” R. 179 at 3. Defendants initially argued that

Plaintiff must first prove that Bradford suffered a constitutional violation by at least

one Individual Defendant before Monell liability is possible, and that the entry of the

Limited Consent would obviate the need for continued litigation of the Monell claim.

R. 175 at 5-6. But Defendants retreat somewhat in their reply, stating that whether

the City may be liable in the absence of individual officer liability is “irrelevant”

because “there are other compelling reasons to bifurcate,” including the prejudice to

Defendants outlined above. R. 180 at 1-2 (citing Awalt, 75 F. Supp. 3d at 781-82).

      Generally, “a municipality’s liability for a constitutional injury ‘requires a

finding that the individual officers are liable on the underlying substantive claim.’ ”


                                           9
Treece v. Hochstetler, 213 F.3d 360, 364 (7th Cir. 2000) (citations omitted). But “a

municipality can be held liable under Monell, even when its officers are not, unless

such a finding would create an inconsistent verdict.” Thomas v. Cook Cnty. Sheriff’s

Dep’t, 604 F.3d 293, 305 (7th Cir. 2010) (emphasis in original). For example, a verdict

in favor of individual defendants because of qualified immunity is not inconsistent

with a verdict against the municipality (which lacks that defense). Id. This situation

is expressly contemplated by the Limited Consent. But Monell liability also exists

without individual liability where the individual actor thinks that “her decisions were

an appropriate response” and her failure is “negligent, or even grossly negligent, but

not deliberately indifferent,” yet the “institutional policies themselves are

deliberately indifferent.” Glisson v. Ind. Dep’t of Corrs., 849 F.3d 372, 378 (7th Cir.

2017). The Limited Consent contemplates no such scenario. Nor does it contemplate

a scenario in which the City’s policies made it impossible for the Individual

Defendants to protect Bradford’s constitutional rights, as may be the case here.

Accordingly, the possibility for a “liability gap” in this case does exist should the Court

bifurcate the Monell claim, because there may be scenarios under which the

Individual Defendants are not liable but the City is, and to which the Limited

Consent does not apply.

       But while Plaintiff distinguishes this case from others in which bifurcation was

ordered because the Monell claim could not proceed absent individual liability

(including this Court’s opinion in Arrington v. City of Chicago, 2018 WL 3861552 (N.D.

Ill. Aug. 14, 2018)), Plaintiff misses that prejudice alone can justify bifurcation. See



                                            10
Saunders, 146 F. Supp. 3d at 970 (bifurcating Monell claim and staying discovery in

part due to potential prejudice to the individual defendants, and noting that whether

Monell discovery and a Monell trial may yet occur did not persuade the court “in

either direction”); Awalt, 75 F. Supp. 3d at 782 (bifurcating trial due to possibility of

unfair prejudice, and noting that fact that Monell liability may not be foreclosed

following the trial on individual liability was “not the salient issue”). Accordingly,

that this may be a case that falls into the “liability gap” is of no moment here, where

great prejudice to Defendants is possible in a combined trial.

      Plaintiff also argues that much of the discovery in the case is complete, and so

Defendants’ bifurcation request is too late. But courts in this District have disfavored

bifurcation motions filed prior to discovery. See, e.g., Estate of Loury by Hudson v.

City of Chi., 2017 WL 1425594, at *5 (N.D. Ill. Apr. 20, 2017) (denying motion to

bifurcate as premature without prejudice to refiling after discovery). Further, that

fact discovery is complete eliminates any concerns the Court otherwise may have had

about the difficulty of separating Monell discovery requests from requests implicating

only the Individual Defendants. See Terry v. Cook Cnty. Dep’t of Corrs., 2010 WL

2720754, at *3 (denying motion to bifurcate in part due to the “unnecessary

complexity and confusion to the discovery process” then in its early stages). And

Plaintiff ignores that the expert Monell discovery that remains is both costly and

complex. See Lapre v. City of Chi., 911 F.3d 424 (7th Cir. 2018) (describing the

detailed and extensive statistical evidence necessary in a jailhouse suicide deliberate

indifference case).



                                           11
       Finally, the parties disagree over how bifurcation would impact the interests

of judicial economy. Defendants argue that a single trial on the relatively simple

issues in the case against the Individual Defendants is all that’s required, while

Plaintiff argues that bifurcation would result in duplicate work and dual trials

because “[t]he Monell trial is inescapable.” R. 179 at 3. The truth is most likely

somewhere in between. As discussed, the Court cannot rule out the possibility of a

“liability gap” following the trial of the Individual Defendants. Nonetheless, the Court

notes that Plaintiff specifically seeks only compensatory damages and attorneys fees,

both of which she’d still be entitled to if bifurcation is ordered (and the Limited

Consent entered), and either any Individual Defendant is found liable or qualified

immunity applies. The possibility of this complete relief outweighs the concern over

a potential separate Monell trial (and expert discovery). Accordingly, bifurcation also

may promote judicial economy and the efficient resolution of claims.

III.   Prejudice to Plaintiff

       The Court’s conclusion that a trial on all of Plaintiff’s claims would prejudice

Defendants and that bifurcation may promote judicial economy and efficient

resolution of Plaintiff’s claims means that the Court may order bifurcation so long as

“doing so will not prejudice the non-moving party or violate the Seventh Amendment.”

Chlopek, 499 F.3d at 700. The Seventh Amendment is not implicated here because

Plaintiff can still pursue the Monell claim after trial on her other claims if she so

chooses. See Carr, 908 F. Supp. 2d at 935 (“bifurcation is not dismissal”). And the

Court does not find that bifurcation would otherwise prejudice Plaintiff. In fact,



                                          12
Plaintiff may benefit from bifurcation because her other claims can go forward much

more quickly and without the need for expensive and costly expert discovery. And

bifurcation would have no effect on the recovery she seeks; as discussed, if the

Individual Defendants are found to have violated Bradford’s constitutional rights, the

Limited Consent will result in judgment against the City for compensatory damages

and reasonable attorneys’ fees—the only relief Plaintiff seeks. Accordingly,

bifurcation is proper here.

                                     Conclusion

      For the foregoing reasons, the Court grants Defendants’ motion to the extent

it seeks to bifurcate and stay Plaintiff’s Monell claim and the expert discovery on that

claim, and enter the Limited Consent. R. 175. The Court denies Defendants’ motion

as moot to the extent it seeks to stay fact discovery on the Monell claim. R. 175.

                                               ENTERED:




                                               _______________________
                                               Honorable Thomas M. Durkin
                                               United States District Judge

Dated: October 16, 2019




                                          13
